DETAILED ACTION
Disposition of Claims
Claims 23-42 were pending.  Claims 1-22 and 24 have been cancelled.  Amendments to claims 23, 26, and 41-42 are acknowledged and entered.  Claims 23 and 25-42 will be examined on their merits.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0231657 A1, Published 07/23/2020.  Amendments to the specification presented on 02/12/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 11/05/2019, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample 

Response to Arguments
Applicant's arguments filed XXX regarding the previous Office action dated XXX have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
(Objection withdrawn.)  The objection to Claim 23 is withdrawn in light of the amendments to the claim. 

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 23-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims.  

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 23 and dependent claims 27-40 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements, is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of Claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.  

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 23 is drawn to a method of treating a human subject infected, or at risk of being infected, with an influenza A virus, the method comprising administering to the subject an amount of an anti-hemagglutinin (HA) antibody molecule of between 11 and 16 mg/kg, wherein the HA is from influenza A; wherein the anti-HA antibody molecule comprises: (a) a heavy chain immunoglobulin variable region segment comprising: a CDR1 comprising the sequence of SEQ ID NO:68; a CDR2 comprising the sequence of SEQ ID NO:69; and a CDR3 comprising the sequence of SEQ ID NO:70; and (b) a light chain immunoglobulin variable region segment comprising: a CDR1 comprising the sequence of SEQ ID NO: 145; a CDR2 comprising the sequence of SEQ ID NO:72; and a CDR3 comprising the sequence of SEQ ID NO:73, thereby treating the subject.  
Further limitations on the method of claim 23 are wherein the antibody molecule is administered to prevent the subject from influenza, or a disorder associated with influenza (claim 25); wherein the influenza A virus is selected from H1N1 virus, an H3N2 virus, an H7N9 virus, or a combination thereof 
Claim 41 is drawn to a method of treating a human subject infected, or at risk of being infected, with an influenza A virus, the method comprising administering to the subject an amount of an anti-HA antibody molecule of between 11 and 16 mg/kg, wherein the HA is from influenza A; wherein the subject is infected, or is at risk of being infected, with an influenza virus, and is 65 years of age or above; and wherein the anti-HA antibody molecule comprises: (a) a heavy chain immunoglobulin variable region segment comprising: a CDR1 comprising the sequence of SEQ ID NO:68; a CDR2 comprising the sequence of SEQ ID NO:69; and a CDR3 comprising the sequence of SEQ ID NO:70; and (b) a light chain immunoglobulin variable region segment comprising: a CDR1 comprising the sequence of SEQ ID NO: 145; a CDR2 comprising the sequence of SEQ ID NO:72; and a CDR3 comprising the sequence of SEQ ID NO:73, thereby treating the subject.  
Claim 42 is drawn to a method of preventing a human subject from becoming infected with an influenza A virus, the method comprising administering to the subject an amount of an anti-HA antibody 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 23-42 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shriver et. al. (US20130302349A1, Pub. 11/14/2013; hereafter “Shriver”).  The rejection of claim 24 is withdrawn in light of the cancellation of said claim.
The Prior Art
Shriver teaches an IgG antibody Ab 044 (which appears to be known in the art as VIS410) which comprises a heavy chain of SEQ ID NO:25 and a light chain of SEQ ID NO:52, which are 100% identical to those same sequences of the instant invention.  Said heavy and light chains further comprise the claimed CDRs, namely SEQ ID NOs: 68, 69, 70 (heavy chain CDRs 1-3), 145, 72, and 73 (light chain CDRs 1-3)(entire document; see Fig. 14, Tables 3-4; ¶[1418]; reference claims 1 and 6.)  Shriver teaches the Ab 044 antibody is effective for prevention or treatment of infection in humans or mice against influenza A strains (such as H1N1, H3N2 viruses or H1, H3, H5, H7, or H9 viruses ¶[0013]) when administered at 50 mg/kg, 25 mg/kg, 10 mg/kg, 6 mg/kg, 5 mg/kg, 4 mg/kg, 3 mg/kg, 2 mg/kg, or 1 mg/kg (¶[0015-0017][1167][1279-1284][1525-1526]); instant claims 23, 25-29, 37-40).  The patient population instant claims 30, 41) who may live in a hospital, nursing home, or assisted care facility (¶[1338]; instant claim 34) and can receive the antibody prophylactically (e.g. 1 day, 2 days, 1 week, 2 weeks, 3 weeks, or 1 month or more) prior to epidemic or pandemic influenza exposure (¶[1164][1180]; instant claims 31-33, 42).  The route of administration can be a single intravenous infusion (¶[1279]; instant claim 35) and can be administered with one or more additional therapeutic agents, such as an antiviral drug (¶[1288]; instant claim 36.)  
For at least these reasons, Shriver teaches the limitations of instant claims 23 and 25-42, and anticipates the instant invention.
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Applicant argues that Shriver fails to teach delivery of the antibody at an amount between 11 and 16 mg/kg.  In the instant specification, applicant notes “In multiple scenarios, administration of a broadly neutralizing antibody like VIS410 at an estimated dose of 8-16 mg/kg to the at-risk elderly…”[emphasis added] (¶[0459]).  The instant specification provides ranges of doses (¶[0011-0013]) that are also encompassed by the disclosure of Shriver, wherein Shriver teaches (¶[1283]) “An antibody molecule can also be administered in a bolus at a dose of between about 1 and 50 mg/kg, e.g., between about 1 and 10 mg/kg, between about 1 and 25 mg/kg or about 25 and 50 mg/kg, e.g., about 50 mg/kg, 25 mg/kg, 10 mg/kg, 6.0 mg/kg, 5.0 mg/kg, 4.0 mg/kg, 3.0 mg/kg, 2.0 mg/kg, 1.0 mg/kg, or less.”  In the methods of the instant specification, the dose study was performed at dose levels “from 2mg/kg-50mg/kg”(¶[0416]) and was found “to be generally safe and well-tolerated at all dose levels, from 2-50 mg/kg”(¶[0418]).  These dosing ranges were performed in almost every experiment noted in the examples, and at even lower doses in animal prophylactic doses (¶[0540-0543]).  Taking the average weight of an adult human to be about 65 kg, the dosage studies at absolute weight (2300 mg) is still above the range claimed (35.4 mg/kg)(¶[0556-0558]).  As per MPEP guidance on ranges and anticipation (MPEP §2131.03 II), a prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”.  In the instant case, there is no allegation of criticality of this range of 11-16 mg/kg, and the instant specification notes that doses above and below this 
For at least these reasons, the rejection has been maintained.

Double Patenting
The text regarding nonstatutory double patenting was provided in a previous Office action.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 23 and 25-42 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,096,657 in view of Shriver (supra).  The rejection over claim 24 is withdrawn in light of the cancellation of said claim.  The rationale behind the rejection was set forth in a previous Office action and will not be repeated herein.   

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 23 and 25-42 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,513,553 in view of Shriver (supra).  The rejection over claim 24 is withdrawn in light of the cancellation of said claim.  The rationale behind the rejection was set forth in a previous Office action and will not be repeated herein.   

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 23 and 25-42 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. XX,XXX,XXX (recently allowed 15/943,220) in view of Shriver (supra).  The withdrawn in light of the cancellation of said claim.  The rationale behind the rejection was set forth in a previous Office action and will not be repeated herein.   

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 23 and 25-42 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,877,200 in view of Shriver (supra).  The rejection over claim 24 is withdrawn in light of the cancellation of said claim.  The rationale behind the rejection was set forth in a previous Office action and will not be repeated herein.   

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 23 and 25-42 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 9,969,794 in view of Shriver (supra).  The rejection over claim 24 is withdrawn in light of the cancellation of said claim.  The rationale behind the rejection was set forth in a previous Office action and will not be repeated herein.   

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 23 and 25-42 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/829,519 in view of Shriver (supra). The rejection over claim 24 is withdrawn in light of the cancellation of said claim.  The rationale behind the rejection was set forth in a previous Office action and will not be repeated herein.   
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejections be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejections must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648